Citation Nr: 0511536	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-11 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Entitlement to service connection for migraine headaches.  

2.	Entitlement to service connection for decreased visual 
acuity.  

3.	Entitlement to service connection for a disability 
manifested by prolonged menses.  

4.	Entitlement to service connection for a disability 
manifested by internal bleeding.  

5.	Entitlement to service connection for a disability 
manifested by poor memory.  

6.	Entitlement to service connection for the residuals of a 
right knee injury.  

7.	Entitlement to service connection for the residuals of a 
left knee injury.  

8.	Entitlement to service connection for a heart murmur.  

9.	Entitlement to service connection for a scar of the left 
lung.  

10.	Entitlement to service 
connection for pes planus.  

11.	Entitlement to service 
connection for chronic obstructive pulmonary disease (COPD).  

12.	Entitlement to service 
connection for the residuals of surgery of the left neck, 
including arthritis or bursitis.  

13.	Entitlement to service 
connection for post-traumatic stress disorder (PTSD).  

14.	Entitlement to service 
connection for a disability manifested by insomnia.  

15.	Entitlement to service 
connection for the residuals of a back injury.  

16.	Entitlement to service 
connection for the residuals of an injury of the left hip.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from July 1981 to July 
1984.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 2002 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was remanded by the Board in May 2004.  

The issues of service connection for the residuals of 
injuries of the left and right knee, a menstrual disorder, 
and for COPD are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

In April 2003, the RO denied compensation benefits for an 
injury of the brain under the provisions of 
38 U.S.C.A. § 1151.  The veteran indicated disagreement with 
this decision and a statement of the case was issued.  The 
veteran was informed of the necessity of perfecting her 
appeal as to this issue.  This was not done.  Hence this 
issue is not properly before the Board.  38 U.S.C.A. §§ 7105, 
7108 (West 2002); 38 C.F.R. § 20.302(c) (2004); Roy v. Brown, 
5 Vet. App. 554 (1993).  


FINDINGS OF FACT

1.	Migraine headaches are shown to be related to a head 
injury sustained during service.  

2.	Decreased visual acuity is shown to be due to refractive 
error.  

3.	A disability manifested by internal bleeding is not 
currently demonstrated.  

4.	A disability manifested by loss of memory is not currently 
demonstrated.  

5.	A heart murmur is not currently demonstrated.  

6.	A scar of the left lung was not evident during service or 
until many years thereafter and is not shown to have been 
caused by any in-service event.

7.	Pes planus was noted prior to the veteran's entry into 
active duty; no increase in severity has been demonstrated.  

8.	The residuals of surgery of the left neck, including 
arthritis or bursitis, were not evident during service or 
until many years thereafter and are not shown to have been 
caused by any in-service event.

9.	PTSD is not currently demonstrated.  

10.	A disability manifested by insomnia is not currently 
demonstrated.  

11.	The residuals of a back injury are not currently 
demonstrated.  

12.	The residuals of a left hip injury are not currently 
demonstrated.  


CONCLUSIONS OF LAW

1.	Migraine headaches were incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

2.	Decreased visual acuity was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

3.	A disability manifested by internal bleeding was neither 
incurred in nor aggravated by service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).

4.	A disability manifested by loss of memory was neither 
incurred in nor aggravated by service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).

5.	A heart murmur was neither incurred in nor aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

6.	A scar of the left lung was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

7.	Pes planus was neither incurred in nor aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2004).

8.	The residuals of surgery of the left neck were neither 
incurred in nor aggravated by service nor may arthritis  be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  

9.	PTSD was neither incurred in nor aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (f) (2004).

10.	A disability manifested by insomnia was neither incurred 
in nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

11.	The residuals of a low back injury were neither incurred 
in nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

12.	The residuals of a left hip injury were neither incurred 
in nor aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA, which 
was published on August 29, 2001 has been codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish her claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished letters as to the various issues on 
appeal in January 2001, August 2001, and May 2004 that 
provided notification of the information and medical evidence 
necessary to substantiate this claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, in May 2004, the RO asked the appellant to submit 
information regarding any evidence that she believed pertain 
to the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. 3.159(b) (2003); Quartuccio v. Principi 16 Vet. App. 
183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Her 
claim was adjudicated in a supplemental statement of the case 
furnished in November 2004, following the last VCAA 
notification.  Thus, under the circumstances in this case, VA 
has satisfied its duties to notify and assist the veteran, 
and adjudication of this appeal poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

The veteran is claiming service connection for numerous 
disabilities.  In general, in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  In addition, 
certain chronic diseases, including arthritis, may be presumed 
to have been incurred during service if they first become 
manifest to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The Board will review each 
disorder in turn.  

The veteran is claiming service connection for migraine 
headaches.  On examination for entry into service no pertinent 
abnormality was noted.  Service medical records show that the 
veteran was treated for an upper respiratory infection in 
January 1982, one symptom of which was complaints of headache.  
In July 1983, she was treated for migraine, which she 
indicated that she had a three to four year history of 
"tension migraine"  At that time, the impression was 
migraine headache.  On examination for separation from 
service, no complaint of migraine was noted, but it was 
reported that the veteran had sustained a head injury.  In 
January 1984, she had suffered loss of consciousness for which 
she was not hospitalized.  This had resolved.  

Service records include an investigation into an incident that 
occurred in January 1984, when the veteran apparently 
sustained a head injury.  

VA outpatient treatment records, dated from 1995 through 2003, 
show that the veteran was treated at various times for 
complaints that included headaches.  

An examination was conducted by VA in December 2000.  At that 
time, the veteran reported having had a history of migraine 
headaches since 1981.  It was noted that these had only lasted 
ten to fifteen minutes until January 1984 when she had 
sustained a head injury in an assault by another soldier.  The 
migraine headaches had intensified since that time.  The 
pertinent diagnosis was migraine headaches.  

An examination was conducted by VA in July 2004.  At that 
time, the veteran's history of head injury and migraine 
headaches was reviewed.  After examination and review of the 
medical records, the examiner rendered an opinion that the 
veteran had migraine headache, with prostrating attack 
monthly.  These had had their onset prior to service, but the 
character of her headache disorder had changed following a 
reported head injury.  It seemed likely to the examiner that 
this injury exacerbated the underlying migraine disorder.  

The veteran's migraine headache disorder is shown by competent 
medical evidence to be related to a head injury that the 
veteran claims she sustained while on active duty.  While 
there are no medical records from the incurrence of that 
injury, it was reported by history at the time of the 
veteran's separation from service, and an incident that took 
place in January 1984 at which time the veteran was said to 
have sustained the injury, was investigated.  Resolving the 
benefit of the doubt in the veteran's favor, the Board finds 
that service connection for migraine headache is appropriate.  
Therefore, the appeal is granted to this extent.  

The veteran is seeking service connection for decreased visual 
acuity that she believes is associated with the head injury 
that she sustained during service.  Review of the record shows 
that she has had complaints of decreased and blurred vision at 
various times since her discharge from active duty.  An 
examination was conducted by VA in July 2004 to ascertain the 
current nature and extent of any eye disorder.  At that time, 
the examiner rendered an opinion that the veteran had a normal 
objective eye examination, with no significant pathology 
found.  She had myopia in the right eye and myopic astigmatism 
in the left.  There were also early signs of presbyopia that 
were normal for her age.  She did have visual symptoms 
associated with her migraine headaches, but this was not an 
actual eye disorder.  

The veteran is shown to have myopia and presbyopia which are 
refractive errors of the eyes.  Congenital or developmental 
defects, refractive error of the eyes, and personality 
disorders, as such, are not diseases within the meaning of 
applicable legislation providing compensation benefits.  
38 C.F.R. § 3.303(c).  A such, service connection is not 
warranted.  Beno v. Principi, 3 Vet. App. 439 (1992)

The veteran has claimed service connection for a disability 
manifested by internal bleeding, a disability manifested by 
memory loss, a heart murmur, a scar of the left lung, PTSD, a 
disability manifested by insomnia and the residuals of low 
back and left hip injuries.  The Board has reviewed the 
record and failed to discover current evidence of these 
disorders and symptoms.  Service medical records are silent 
concerning these claimed disabilities.  

A complete compensation examination was undertaken in 
November 1984, at which time, examination of the skin, head, 
face and neck were normal.  Evaluation of the cardiovascular 
system showed a normal sinus rhythm with no murmurs, good 
tones and adequate peripheral vessels.  The lungs were clear 
to percussion and auscultation and the musculo-skeletal 
system showed no diseases, injuries, or scars, with normal 
range of motion.  Neurologic examination was normal and 
psychiatric examination showed an adjustment disorder with 
mixed emotional features that was now mild and resolving.  
There was no indication of PTSD.  

A chest X-ray study conducted at a private facility in August 
1999, showed  the lungs to be clear and the diaphragm to be 
in normal position.  Calcified lymph nodes were noted 
overlying the left hilar region and there appeared to be a 
left upper lobe calcified pulmonary nodule.  The assessment 
was of healed granulomatous disease.  

An examination was conducted by VA in December 2000.  At that 
time, the veteran reported that she had a history of 
arthritis since 1984.  She described it as being a mild to 
moderate pain that was migratory.  She attributed the 
arthritis to being in the military and described the pain as 
being like muscle aches.  Examination of the musculo-skeletal 
system showed normal range of motion of the spine, upper and 
lower extremities.  The pertinent impression was of 
generalized arthritis and arthralgias.  

The veteran is not currently exhibiting symptoms of internal 
bleeding, memory loss, a heart murmur, PTSD, insomnia or the 
residuals of a back injury or left hip injury.  While she has 
exhibited old granulomatous disease of the lungs, actual lung 
scarring his not shown and the granulomatous disease is not 
shown to be related to service.  While she also has been 
assessed as having arthritis, this has not been related to 
service.  Under these circumstances, service connection for 
these claimed disabilities is not warranted, as none of the 
claimed conditions has been medically linked to her period of 
active duty.  

Review of the medical records shows that it was noted that 
asymptomatic pes planus was found on the final examination 
conducted prior to the veteran's active duty in 1981.  No 
further complaints or manifestations of pes planus were 
demonstrated in the service medical records or in the years 
immediately following the veteran's period of active duty.  
On examination by VA in November 1984, the feet were 
described as normal.  On examination by VA in December 2000, 
it was reported by the veteran that she had pain on the 
plantar surfaces of both feet and had bilateral pes planus 
and a hallux deformity of both feet.  She had difficulty 
running, but did not have difficulty with walking.  
Examination showed the presence of bilateral pes planus and 
bilateral plantar calluses present.  She had bilateral hallux 
valgus deformity of both feet.  The pertinent impressions 
were bilateral pes planus and hallux valgus deformity.  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A § 1153; 
38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during wartime service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A § 1153.

The veteran was noted to have pes planus in 1981, prior to 
her entry into service.  As there is no indication of 
complaints of pes planus during service; however, an increase 
in severity that would be indicative of aggravation has not 
been demonstrated.  No increased pathology was noted in 2000, 
when pes planus was once again noted in the record.  Under 
these circumstances, service connection for pes planus is not 
warranted.  

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for migraine headaches is granted.  

Service connection for decreased visual acuity is denied.  

Service connection for a disability manifested by internal 
bleeding is denied.  

Service connection for a disability manifested by poor memory 
is denied.  

Service connection for a heart murmur is denied.  

Service connection for a scar of the left lung is denied.  

Service connection for pes planus is denied.  

Service connection for the residuals of surgery of the left 
neck, including arthritis or bursitis, is denied.  

Service connection for PTSD is denied.  

Service connection for a disability manifested by insomnia is 
denied.  

Service connection for the residuals of a back injury is 
denied.  

Service connection for the residuals of an injury of the left 
hip is denied.  


REMAND

The veteran is also seeking service connection for a 
disability manifested by prolonged menses, the residuals of 
injury of each knee, and COPD.  Review of the records shows 
that during service and thereafter, the veteran has been seen 
for complaints of irregular menses.  On examination for VA in 
June 2004, it was noted that the veteran had prolonged 
intervals of amenorrhea that could be related to an androgen 
excess endocrine problem.  The examiner indicated that he was 
unable to find a work-up for this in her voluminous medical 
records.  While this testing was apparently recommended it 
was not accomplished and should be prior to appellate 
consideration.  Green v Derwinski, 1 Vet.App. 121 (1991).  

Regarding the veteran's claims for knee injury residuals it 
is noted that medical records from an apparent period of 
active duty for training in March 1989, the veteran 
complained of cramps and pain in her right leg, the 
assessment was of a strain of the right leg, with the need 
for further testing of the left knee prior to a final 
evaluation.  An orthopedic evaluation was to be performed 
"at home," but if this was accomplished, there is no report 
of record.  Additional investigation is necessary prior to 
appellate consideration of this issue.  

Regarding the veteran's claim for service connection for 
COPD, it is noted that an examination performed for service 
in a reserve unit noted that the veteran had mild obstructive 
airway disease.  Pulmonary function testing performed by VA 
in December 2000, showed moderate chest restriction and the 
overall impressions included "breathing problems."  
Additional investigation is necessary prior to appellate 
consideration of this issue.  

In view of the foregoing, these issues are remanded for the 
following:

1.  The RO should take customary measures 
to verify the periods that the veteran 
was on active duty for training or 
inactive duty training since her 
discharge from active duty in 1984.  

2.  The RO should arrange for the veteran 
to undergo examinations to ascertain the 
current nature of her gynecologic, knee, 
and respiratory disorders.  All indicated 
studies should be undertaken, including 
testing for an androgen excess endocrine 
problem.  The examiners should render 
opinions regarding whether it is at least 
as likely as not (probability of 50 
percent or greater) that any gynecologic, 
knee or respiratory disorder is related 
to service.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The 
examiner(s) should provide the rationale 
for all conclusions reached.

3.  Thereafter, the RO should 
readjudicate the remaining issues on 
appeal.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC prior to returning the case 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


